Citation Nr: 0500908	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for chronic ear 
infection. 
 
2.  Entitlement to service connection for residuals for 
fungal otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 until 
August 1971.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2000 
rating decision of the VA Regional Office (RO) in Columbia, 
South Carolina that denied claims of service connection for 
chronic ear infection and residuals for fungal otitis 
externa.

The issues on appeal were remanded by a decision of the Board 
dated in January 2004.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1969 to August 1971.

2.  In December 2004, a death certificate was received from 
the Columbia, South Carolina VARO showing that the veteran 
died on October 29, 2004.

3.  The veteran died before a Board decision was entered as 
to the issues currently on appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  It is well established that veterans' claims do not 
survive their deaths as a matter of law.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  The appeal on the merits has thus become moot 
by virtue of the veteran's demise, and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West  
2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


